 1   Taxiarchis Hatzidimitriadis
     Attorney Email Address: thatz@sulaimanlaw.com
 2   Sulaiman Law Group, Ltd.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Phone: (630) 581-5858
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA
 8

 9    Ramon Ponce,
10                       Plaintiff,
                                                   Case No. 4:19-cv-00339-JAS
11           v.
12
      Tucson Federal Credit Union,
13
                         Defendant.
14

15

16
                     Notice of Service of Responses to Mandatory Initial Discovery
17
            I, Taxiarchis Hatzidimitriadis, an attorney hereby certifies that on October 3, 2019 a copy
18
     of the Plaintiff’s Responses to Mandatory Initial Discovery and documents were sent via email to
19
     all counsel of record.
20

21
     Dated: October 3, 2019                               Respectfully submitted,
22

23                                                        /s/ Taxiarchis Hatzidimitriadis
                                                          Taxiarchis Hatzidimitriadis
24                                                        Counsel for Plaintiff
                                                          Admitted Pro Hac Vice
25                                                        Sulaiman Law Group, Ltd.
                                                          2500 South Highland Avenue, Suite 200
26                                                        Lombard, IL 60148
                                                          Phone: (630) 581-5858
27                                                        thatz@sulaimanlaw.com
28
                                                      1
 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing Notice of Service of Responses to Mandatory Initial
     Discovery was electronically filed with the Clerk of the Court using the CM/ECF system on this
 3   3rd day of October 2019, which constitutes service on counsel of record.
 4

 5                                                       /s/ Taxiarchis Hatzidimitriadis
                                                         Taxiarchis Hatzidimitriadis
 6                                                       Counsel for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
